Exhibit 23(D) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of the TIAA Real Estate Account of our reports dated April 6, 2015, relating to the financial statements and the effectiveness of internal control over financial reporting of Teachers Insurance and Annuity Association of America, which appear in such Registration Statement. We also consent to the reference to us under the heading Experts in such Registration Statement. /s/ PricewaterhouseCoopers LLP New York, New YorkApril 21, 2015
